Case 8:20-cv-00646-ODW-AGR Document 17 Filed 02/24/21 Page 1 of 1 Page ID #:942




    1
    2
    3
    4
    5
    6
    7                         UNITED STATES DISTRICT COURT
    8                        CENTRAL DISTRICT OF CALIFORNIA
                                   SOUTHERN DIVISION
    9
   10   ROBERT ERIC LACY,                        ) Case No. 8:20-cv-00646-ODW-AGR
               Plaintiff,                        )
   11
                                                 ) JUDGMENT
   12                                            )
                      v.
   13                                            )
        ANDREW SAUL,                             )
   14                                            )
        Commissioner of Social Security,
   15                                            )
               Defendant.                        )
   16
   17
              The Court having approved the parties’ stipulation to remand this case
   18
        pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
   19
        with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
   20   entered for Plaintiff.
   21
   22
        DATED: February 24, 2021
   23
                                        HONORABLE JUDGE OTIS D. WRIGHT, II
   24                                   UNITED STATES DISTRICT JUDGE
   25
   26
   27
   28




                                                 -1-
